In an action to recover damages for personal injuries, the defendant Goodyear Tire & Rubber Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Beerman, J.), dated January 25, 1988, as denied its motion for partial summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
A review of the record reveals that material triable issues exist which preclude granting summary judgment. The defendant has failed to establish as a matter of law that it provided adequate warnings of the danger inherent in its product to the plaintiff’s employer, and that such warnings were known to the injured plaintiff, an employee (see, Cohen v St. Regis Paper Co., 65 NY2d 752). Accordingly, the motion by Goodyear Tire & Rubber Company for partial summary judgment was properly denied. Kooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.